Citation Nr: 0119017	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for dermatological 
disorder, bilateral hands.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to February 
1969.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis Indiana (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1997, 
the RO denied service connection for tinea corporis and tinea 
manius, both on principles of direct service connection, and 
as secondary to herbicide exposure.

2.  The evidence associated with the claims file subsequent 
to the January 1997 rating decision is not cumulative and 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for a dermatological 
disorder, bilateral hands.

3.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

4.  The veteran had active military service in Vietnam during 
the Vietnam era.

5.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

6.  The medical evidence does not demonstrate that any 
currently diagnosed skin disorder, to include dermatological 
disorder, bilateral hands, is related to herbicide exposure 
in Vietnam, or due to some other incident of the veteran's 
active military service.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied service 
connection for tinea corporis and tinea manius, is final.  
38 U.S.C.A. § 7105(a)(c) (West 1991); 38 C.F.R. § 20.200 
(2000).

2.  New and material evidence has been presented to reopen 
the claim for service connection for dermatological disorder, 
bilateral hands, and to that extent the appeal is allowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  A skin disorder, to include dermatological disorder, 
bilateral hands, was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim that 
he was possibly exposed to Agent Orange while serving on 
active duty in Vietnam, and that he currently suffers from a 
dermatological disorder of the hands, which he attributes to 
this possible exposure.

A review of the record reveals that in a January 1997 rating 
decision, the RO denied service connection for tinea corporis 
and tinea manius, on the basis that there was no medical 
evidence of a causal relationship between any current skin 
disorder and the veteran's active service, and that the 
claimed disorders were not statutorily deemed to be 
associated with herbicide exposure, and thus, the 
requirements for presumptive service connection were not 
satisfied.  The veteran was notified of the RO's June 1997 
rating decision and his appellate rights by VA letter also 
dated in January 1997.  While the veteran appealed two other 
issues in the June 1997 rating decision (which are not the 
subject of this appeal), the veteran did not initiate a 
timely appeal as to the issue of service connection for a 
skin disorder, and the January 1997 decision as to that issue 
became final.  See 38 U.S.C.A. § 7105(a)(c).

In August 2000, the RO received a request to reopen his claim 
for service connection for a dermatological condition of the 
hands, and in a September 2000 rating decision, the RO 
reopened the claim, but denied it on the merits.  The RO 
elaborated on that decision in a March 2001 statement of the 
case (titled a supplemental statement of the case).  The 
Board points out that although the RO reopened the claim for 
service connection for dermatological disorder, bilateral 
hands, and adjudicated the claim on the merits, the Board 
must first examine whether the evidence warrants reopening 
the claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened, is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)(eliminates 
the concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the VCAA 
does not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection, as set forth in various rating decisions 
and a statement of the case.  Additionally, as noted in a 
January 2001 letter, the RO had the opportunity to notify the 
veteran of the new law, and to inform him as to actions they 
would be taking, as well as actions he could take, to ensure 
that the VCAA requirements had been met.  Additionally, in 
the March 2001 statement of the case, the RO included a 
thorough analysis of the impact of VCAA in this case.  The 
Board has reviewed the case, and finds that requirements of 
the VCAA have been met, and the Board will proceed with 
appellate review.

Generally, service connection will be granted if it is shown 
that a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For claims 
involving exposure to an herbicide, such as Agent Orange, the 
law provides that veterans who served on active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning January 9, 1962, and ending on May 7, 1975 
(known as the Vietnam era), and who have a disease specified 
by statute, shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 
(a)(3); 38 C.F.R. § 3.309(e). 

As previously noted, the basis for the denial of service 
connection in the January 1997 rating decision was that there 
was no medical evidence of record indicating that the 
veteran's current skin disorder had its onset during the 
veteran's active service, or was in any way related to the 
veteran's active service, including herbicide exposure.  
Evidence present at the time of the January 1997 rating 
decision included the veteran's service medical records, 
which were essentially negative for any complaints or 
findings of a skin disorder.  The record also contained VA 
examination reports and medical records dated in January 
1970, April 1989, and August 1996.  The January 1970 VA 
examination report is negative for any findings of a 
dermatological disorder.  The April 1989 VA dermatology 
consultation report reveals that the veteran presented with 
chronic erythema and scaling of both hands.  The diagnosis 
was tinea corporis and tinea manius.  The record was silent 
as to the etiology of the veteran's disorder.  Finally, in 
the August 1996 VA examination, there was no mention of the 
veteran's claimed skin disorder.  

Evidence associated with the veteran's claims file subsequent 
to the January 1997 rating decision includes statements from 
the veteran and his representative, and statements from the 
veteran's sister and a friend.  There was no medical evidence 
pertaining to a skin disorder associated with the veteran's 
claims file subsequent to the January 1997 rating decision, 
nor did the veteran indicate that he had received any recent 
medical treatment for his claimed disorder.  

Reviewing the statements from the veteran's sister and friend 
(received at the RO in November 1999), the veteran's sister 
noted that the veteran had experienced problems with his 
hands since returning from Vietnam.  The problems included 
skin falling off, pain when washing dishes, knots and white 
spots on the skin.  She also noted a red and sore appearance.  
Similarly, the veteran's friend noted redness, dryness and 
cracking, as well as complaint of constant pain and itching.  
He also first noticed the symptoms after the veteran returned 
from Vietnam.

The Board finds that the evidence associated with the 
veteran's claims file subsequent to the January 1997 rating 
decision is new and material, and the claim for service 
connection for dermatological disorder, bilateral hands, is 
reopened.  The evidence of record at the time of the January 
1997 rating decision included findings of a current diagnosis 
of a skin disorder.  However, there was no evidence 
indicating that the diagnosed skin disorder was causally or 
etiologically related to the veteran's active service, 
including any herbicide exposure.  Moreover, there was no 
evidence of record that the veteran had been diagnosed with a 
disability recognized by the VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

Since the time of the January 1997 rating decision, lay 
statements have been associated with the veteran's claims 
file, which suggest that the veteran has had continuous 
symptoms of a skin disorder on his hands since the time he 
was separated from active service.  Those statements 
essentially present evidence of continuous symptomatology, 
which was not present at the time of the January 1997 rating 
decision.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  The Board finds that the lay 
statements received in November 1999 are neither cumulative 
nor redundant or evidence previously of record.  Further, the 
Board finds that the new evidence of record is material, and 
thus so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  Consequently, the Board finds that there is a 
basis to reopen the veteran's claim for service connection 
for a dermatological disorder, bilateral hands, or a skin 
disorder, and accordingly, the veteran's claim must be 
reopened.

As the Board has reopened the veteran's claim, the Board must 
ascertain whether the duty to assist has been satisfied.  The 
Board notes that as discussed earlier in this decision, in 
the March 2001 statement of the case the RO also determined 
that the veteran's claim should be reopened, although the RO 
denied the claim on the merits.  In that decision, the RO 
included a thorough discussion of the applicability of the 
VCAA, particularly in light of the duty to assist the veteran 
establish his claim.  The RO found that the duty to assist 
had been satisfied, and found no basis for further 
development of the claim.  The Board has closely reviewed the 
RO's analysis on this point, and agrees that the duty to 
assist has been met.  As such, the Board will proceed with 
review of this appeal on the merits.  

As noted in brief above, according to the law, service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage, 
10 Vet. App. at 495-498.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As to the veteran's specific contentions that he was exposed 
to Agent Orange, which resulted in his claimed disorder, the 
Board observes that for claims involving exposure to an 
herbicide, such as Agent Orange, the law provides that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (known as the 
Vietnam era), and who have a disease specified by statute, 
shall be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. 
§ 3.309(e).  The Court has held that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of [a claim for service connection] where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116 (a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet. App. 164, 168 (1999) (the Court held that because there 
was no evidence that the appellant had developed an 
enumerated disease, the Board's implicit determination that 
the appellant had presumptive in-service exposure is 
erroneous as a matter of law).  In other words, if a veteran 
does not have a condition listed in VA laws and regulations 
as presumed to be related to herbicide exposure, there is no 
presumption that the veteran was in fact exposed to 
herbicides in service.  See id.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure. 

Initially, the Board notes that in the present case, the 
record indicates that the veteran has been diagnosed most 
recently with tinea corporis and tinea manius, which are not 
listed among the types of conditions for which a causal 
relationship to Agent Orange exposure has been established.  
Id.  Therefore, although the veteran served in the Republic 
of Vietnam during the Vietnam era, see 38 C.F.R. § 3.2(f), 
there is no competent medical evidence of record that he has 
been diagnosed with one of the disorders listed under 
38 U.S.C.A. § 1116 (a)(3) or 38 C.F.R. § 3.309(e), and, as 
such, he is not entitled to presumptive service connection 
for the claimed disorder based on Agent Orange exposure.  See 
McCartt, 12 Vet. App. at 168. 

Nevertheless, although the veteran has not been shown to have 
a condition for which presumption service connection is 
available based on Agent Orange exposure, the veteran may 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure.  See McCartt, 12 
Vet. App. 164, 167, citing Combee v. Brown, 34 F.3d 1039, 
1045 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation). 

Moreover, the Board acknowledges the veteran's 
representative's contentions presented in the May 2001 
substantive appeal, that service connection should be awarded 
in this case based on chronicity, and that they were not 
really seeking an award based on presumptive service 
connection.  The Board will examine those arguments in light 
of the principles of direct service connection, below.

In the present case, the veteran had active military service 
from October 1967 to February 1969, including a period of 
service in the Republic of Vietnam.  The veteran's service 
medical records are silent for any evidence of complaints of 
or treatment for a skin disorder.  Following service 
separation, the earliest clinical treatment record regarding 
a skin disorder is dated in 1989.  At that time, the veteran 
underwent an Agent Orange protocol examination.  The veteran 
complained of unspecified dermatitis, which he stated was 
throughout his body.  It was noted that he "first noticed 2 
years ago on hands - has spread since."  It was described as 
red and scaly.  The veteran was referred to dermatology, 
where he presented with a chronic erythema and scaling of 
both hands.  The diagnosis was tinea corporis and tinea 
manius.  He was prescribed some cream and ointments.  

In August 1996, the veteran underwent a VA examination for 
muscles.  The examination report is silent for any mention of 
a skin disorder.  There is no indication in the file that the 
veteran has undergone any recent treatment for a skin 
disorder.  The RO indicated in the March 2001 supplemental 
statement of the case that a review of computer records from 
the VA medical center in Indianapolis revealed no recent 
treatment.  

The only recent evidence regarding the veteran's claim is the 
lay statements received in November 1999.  While the Board 
finds that those statements were sufficient to reopen the 
claim for service connection, as they attested to continuous 
symptoms of a skin disorder, the Board finds that they are 
not probative as to the issue of medical causation.  In that 
regard, while lay persons are competent to testify as to 
observable conditions (i.e., that they noticed the appearance 
of the veteran's hands), only persons trained in medicine are 
competent to provide an opinion as to the etiology of a 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In the present case, there is simply no medical 
opinion indicating that the veteran currently has a skin 
disorder that had its onset during active service, or is 
somehow related to an incident of the veteran's active 
service.  Even accepting the lay statements describing 
continuous symptomatology, there is no medical opinion 
relating such symptoms to a skin disorder that began in 
service.  See Savage, supra.  Moreover, the Board would note 
that despite the statements by the veteran's sister and 
acquaintance that the veteran had problems with the skin on 
his hands since service separation, the veteran himself 
reported in the April 1989 VA examination that he first 
noticed the symptoms only two years prior.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
skin disorder, to include a dermatological disorder, 
bilateral hands.  In summary, the medical evidence does not 
demonstrate that the veteran has been diagnosed with a skin 
disorder recognized by the VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  Additionally, 
there is no medical opinion suggesting that any currently 
diagnosed skin disorder is related to herbicide exposure in 
Vietnam, or due to some other incident of the veteran's 
active military service.  There do not appear to be any 
outstanding treatment records pertinent to this appeal, and 
the veteran has been put on notice as to the evidence needed 
to establish his claim.  In view of the medical evidence of 
record of a current skin disorder and the absence of any 
evidence of problems or complaints in service or medical 
evidence of a relationship between the current disorder and 
service, further development or examination is not considered 
necessary.  The preponderance of the evidence is against the 
veteran's claim.  As such there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a dermatological disorder, 
bilateral hands, and to that extent the appeal is allowed.

Service connection for dermatological disorder, bilateral 
hands, to include as a result of exposure to herbicide agents 
used in Vietnam, is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

